1.	Claims 1, 4, 6-7 and 11-14 are allowed. 

2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 20110105112 and 20190357239 either individually or in combination fail to teach a base station (BS) and a resource configuration method that is applied to a base station, the method comprising: a receiving a transmission capability of the user 
equipment on different channel combinations, configuring time frequency resources 
to support dual uplink transmission or single uplink transmission for the user equipment based on the transmission capability indication information, the configuring comprising: determining to configure the time frequency resources in two frequency bands 
for the user equipment when data for transmission by the user equipment meet 
a preset condition: selecting a channel combination from the channel combinations 
supporting the dual uplink transmission as resources for transmitting data 
simultaneously, and configuring the time frequency resources supporting the single 
Uplink transmission for the user equipment when the data for transmission by the 
User equipment fail to meet the preset condition. The same prior arts in the record also fail to teach a User Equipment (UE) and a resource configuration method that is applied to user equipment, the method comprising: wherein determining the 
transmission capability indication information further comprises: setting the value of the corresponding identification bit in the transmission capability indication information to a 
second value when the transmission capability of the user equipment on the channel 
combination in the frequency band combination supports dual uplink transmission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466